Citation Nr: 1519715	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-21 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected death pension benefits, for accrued benefits purposes only.


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from April 1943 to November 1945; the Veteran passed away on February [redacted], 1987.  The appellant in this case is the surviving child acting on behalf of the estate of the Veteran's surviving spouse, who filed a nonservice-connected death pension claim on December 19, 2011 and passed away on September 28, 2012, prior to adjudication of that claim.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied accrued benefits.  The appellant timely appealed that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND 

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2014).  

An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2014).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  

Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop, additional evidence that might better substantiate a claim.  

Thus, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's non-service-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  An appellant is entitled to these benefits if the Veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541.

In this case, the Veteran's surviving spouse was deemed by VA to be initially eligible for death pension benefits; the Veteran had 90 days of wartime service during World War II and the evidence of record reflects that she was his lawful surviving spouse.  As her initial eligibility is not at issue in this case, the Board will no longer address that issue.  

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12- month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  

Regardless of VA regulations concerning effective dates of awards, and except as provided in paragraph (c) of this section [not applicable in this appeal], payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

In this case, the Veteran's surviving spouse was denied pension benefits due to her countable income being too large.  The following facts are not in dispute: (1) the Veteran's surviving spouse was receiving $1283.80 a month from Social Security; (2) she was receiving $232.00 a month from her husband's retirement pension; and, (3) her total yearly income was estimated at $18,900.00.  The threshold amount for entitlement to pension benefits is a yearly income of $13,138.00.  Thus, it would appear that the Veteran's surviving spouse's yearly income at the time of her death exceeded the maximum total amount for eligibility for death pension benefits.  

On appeal, the appellant, however, has averred that VA failed to take into account the monthly sum of $1300.00 paid to the nursing home she was staying at from December 2011 until her death in September 2012.  He submitted statements indicating 11 payments of $1300.00 to the nursing home from November 2011 through September 2012.  Thus, it appears that the Veteran's surviving spouse's monthly medical expenses were $1300.00 for nursing home services, for a total of $13,000.00 for the time period on appeal at this time; as November 2011 is prior to the Veteran's surviving spouse's claim being received, the Board cannot count that payment in its calculation.  

In a December 2013 Deferred Rating Decision, the Decision Review Officer (DRO) concedes that the Veteran's surviving spouse would be eligible for pension benefits as the $1300.00 monthly amount would lower her countable income below the threshold amount for eligibility.  The AOJ however denied entitlement to pension benefits, as it determined that the $1300.00 was paid for by the appellant and not by the Veteran's surviving spouse, which means that they could not offset that amount against the countable income amount.  

The appellant argues that this is incorrect, because while he was issuing the checks to pay the nursing home, he was issuing those checks from the Veteran's surviving spouse's joint checking account with the appellant.  The appellant argues therefore that he was not paying his mother's medical expenses with his own money, but rather was simply issuing checks from a joint checking account for his mother who was physically incapable of handling her own finances at that time; he was merely acting in a guardianship fashion using her money to pay her own medical expenses.  

The Board notes that in the December 2011 claim, the Veteran's surviving spouse attached a voided check which had both her and the appellant's name on the check, indicating a joint checking account; the voided check number was 4257.  The account readout from the nursing home noted that check numbers 4256, 4260, 4263, 4265, 4267, 4270, 4274, 1002, and 1005 were received for payment of the monthly $1300.00 amount.  

In light of the facts, the Board finds that the Veteran's surviving spouse's medical expenses were $1300.00 a month from December 2011 until she died in September 2012, and also finds that amount should be offset against the countable income in this case.  As the DRO has already conceded that application of those medical expenses would lower the countable income for pension purposes below the eligibility threshold of $13,138.00, there appear to be no further barriers to entitlement to nonservice-connected death pension benefits for the months of December 2011 through September 2012.  

However, the Board notes that the AOJ has not addressed specifically addressed the appellant's eligibility as an accrued benefits payee.  In this regard, the law provides that persons eligible for payment of accrued benefits are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R. § 3.1000(a)(1) .  They are also payable upon the death of a surviving spouse or remarried surviving spouse, to a "child", as defined by regulation, of the Veteran.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.1000(a)(1), (d)(2); see Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child.... or dependent parents").  Accrued benefits can also be paid as may be deemed necessary to reimburse the person who bore the expenses of the last sickness and burial.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  The AOJ should address specifically whether the appellant is in fact a valid accrued benefits beneficiary.

Accordingly, the case is REMANDED to the AOJ for the following action:

After undertaking any development deemed appropriate, the AOJ must issue a  new decision addressing the issue of entitlement to accrued benefits to the appellant.  The decision should address the validity of the appellant as an accrued benefits claimant.  If the decision remains adverse to the appellant, the AOJ should issue an SSOC.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


